Russell, J.
At the trial in September, the judge overruled demurrers to the declaration and refused a nonsuit, to which rulings exceptions pendente lite were duly preserved by the defendant. The jury returned a verdict for the plaintiff; the defendant made a motion for a new trial, which was heard and overruled in April following the trial. The bill of exceptions neither excepts to nor assigns error upon the order overruling the motion for a new trial. The failure to assign error upon the final judgment is not fatal, but the failure to except thereto is. Lyndon v. Ga. Ry. & Elec. Co., 129 Ga. 354 (58 S. E. 1047). The writ of error, therefore, not being such as to confer jurisdiction upon this court, must be.

Dismissed.